DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 8/31/21 are acknowledged. Claim 2 has been amended. Claims 1, 10-11, 13-15, 23, and 26 have been canceled. Claims 2-9, 12, 16-22, 24-25, and 27-34 are pending and under examination.  
Terminal Disclaimer
The terminal disclaimer filed on 8/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10058595, 10098931, 10227403, and 10953075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claims 2-6, 8, 9, 12, 16-22, 25, and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,058,595, is withdrawn in light of the terminal disclaimer accepted 8/31/21. See paragraph 9, page 4 of the previous Office action.
The rejection of claims 2-3, 12, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,098,931, in view of Fischkoff et al. (US 2013/0004507, published 1/3/2013 with an effective filing date of 6/8/2001), is withdrawn in light of the terminal disclaimer accepted 8/31/21.  See paragraph 10, page 5 of the previous Office action.
The rejection of claims 4-9, 20-22, 24-25, 27-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,098,931, in view of Fischkoff et al. (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001), as applied to independent claim 2, and further in view of Mease 
The rejection of claims 2-9, 12, 16-22, 24-25, and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 42-45, and 50-52 of U.S. Patent No. 10,227,403, is withdrawn in light of the terminal disclaimer accepted 8/31/21. See paragraph 12, page 11 of the previous Office action. 
The rejection of claims 2-6, 11-22, and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,953,075 in view of Fischkoff et al. (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001), is withdrawn in light of the terminal disclaimer accepted 8/31/21. See paragraph 13, page 13 of the previous Office action.
The rejection of claims 7-10 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,953,075 in view of Fischkoff et al. (US 20130004507, published 1/3/2013 with an effective filing date of 6/8/2001), as applied to independent claim 1, and further in view of Mease (Therapeutics and Clinical Risk Management, 2007, 3(1):133-148), is withdrawn in light of the terminal disclaimer accepted 8/31/21. See paragraph 14, page 16 of the previous Office action. 
Maintained Rejection
The rejection of claims 2-9, 12, 16-22, 24-25, and 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is maintained for the reasons set forth in the previous Office action.
Applicant’s Arguments
Applicant argues that the breadth of the claims does not render the claims obvious. Applicant argues that claims 2, 20, and 27 and their associated dependent claims are sufficiently definite 
Response to Arguments
Applicant’s Arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that the breadth of the claims is not indefinite and the specification discloses various additional components that could be included in the compressed mass, it is noted that the features upon which applicant relies (i.e., additional components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). One of skill in the art would not be apprised of how to achieve a compressed mass having the recited density without knowing the components in the compressed mass. As written, the only recited component of the compressed mass is 60-95% of the TNF inhibiting antibody. However, one of skill in the art would not be able to determine how to achieve a compressed mass having the claimed density, knowing only that the mass comprises 60-95% of the TNF inhibiting antibody. One of skill in the art would need to know the total mass of the compressed mass in order to calculate the density. Thus, there is ambiguity as to the scope of the claims. Applicant can overcome the rejection by reciting the specific components (e.g., excipients) required for achieving the claimed density. 
Claim Status
No claims are allowed.

/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646